Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment has overcome the remaining rejections under 35 USC 112(b) and 112(d) set forth in the prior Office action. With respect to the prior art, the closest prior art is Goalsetter (NPL) as discussed in the Office action mailed May 22, 2020. The allowed claims are patentably distinct from the Goalsetter invention for the reasons discussed in the Office action mailed January 8, 2021 (see pg. 11). To summarize here, the allowed claims each recite structural features of the wall mount assembly that are not taught in the prior art, specifically, the wall mount assembly including a pair of vertical members spanning between the top and bottom members and interior to the left-side and right-side members of the wall mount assembly frame, the pair of upper supports being rotatably coupled to the respective left-side and right-side members, and the parallel arms of the lower support bracket being rotatably coupled to the vertical members. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /April 14, 2021/